Citation Nr: 1118871	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-27 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU), on a schedular basis under 38 C.F.R. § 4.16(a).

2.  Entitlement to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).

3.  Entitlement to an evaluation in excess of 30 percent for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 until July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to TDIU.

For reasons explained herein, the issue of entitlement to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In the September 2007 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a travel Board hearing.  In August 2008, he elected to withdraw the Board hearing request.  

The Board notes that additional evidence has been added to the file since the issuance of the most recent Supplemental Statement of the Case (SSOC) in May 2008, which is unaccompanied by a waiver.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of an SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  However, the disposition of the TDIU claim as evaluated under 38 C.F.R. § 4.16(a) involves application of the mechanical regulatory requirement that certain thereshold schedular criteria be met in order to warrant consideration under those provisions.  Based on the schedular evaluations currently in place, the threshold requirements of 38 C.F.R. § 4.16(a) are not met, and the Veteran's representative acknowledges this in the brief presented in April 2011.  Hence, to the extent that evidence added to the file since the issuance of the May 2008 SSOC is new, it does not directly relate to or impact the limited adjudication of the Veteran's TDIU claim being addressed herein and thus is not "pertinent."  Accordingly, the Board believes that referral to the RO of this evidence is not required as to this component of the claim and that a remand solely for consideration of this evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304.

The claim of entitlement to an evaluation in excess of 30 percent for depression and the claim for TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities do not meet the schedular requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), as the combined rating of his service-connected disorders is 40 percent, effective from January 2010.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are not met, and a TDIU rating on a schedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran was provided with the notice required by the VCAA in a letter issued to him in March 2006, prior to the adjudication of the TDIU claim in October 2006.  The RO specifically informed the Veteran of the evidence required to substantiate his claim, the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The Veteran was also advised of the applicable rating criteria.  In that same correspondence, he was also notified as to how disability ratings and effective dates were established as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board finds that he was provided with the notice required by the VCAA.

As a practical matter, as will be explained below, the claim on appeal addressing entitlement to TDIU under 38 C.F.R. § 4.16(a) being adjudicated herein lacks legal merit; hence, the duties to notify and assist imposed by the VCAA are not applicable in this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board notes that with respect to the remanded portion of the claim, it is expected that when the claim is returned to the RO for further development and appellate consideration of the claim, the RO will properly conduct all necessary VCAA notice and development in accordance with its review of the underlying claim as necessary.

Factual Background

The Veteran filed a TDIU claim in January 2006, indicating that his service-connected disorders rendered him unemployable.  The Veteran reported that he had completed one year of college and had no additional education and/or training.  He maintained that he had last worked full time in April 2003 and became too disabled to work in February 2005.

The Veteran's service-connected disabilities consist of: depression, evaluated as 30 percent disabling; patellofemoral syndrome of the right knee, evaluated as 10 percent disabling; and hemorrhoids, evaluated as 0 percent disabling.  A combined 40 percent disability rating has been in effect from January 2010.

Pertinent evidence addressing the Veteran's employability includes a March 2006 statement from Dr. J.G.L. indicating that upon assessment, the Veteran was found to be totally disabled from a vocational perspective, due to service-connected major depressive disorder and limited flexion of the knee, as well as non-service-connected hypertension and limitation of motion of the cervical spine.  The doctor noted that he had recommended to a VA counselor that the Veteran was not feasible for employment or education and required independent learning services as well as a referral for assistance in applying for disability benefits from the Social Security Administration (SSA).  

A VA examination for mental disorders was conducted in September 2006, at which time the examiner indicated that the Veteran reported that he had difficulty working because of his knee condition.  The examiner indicated that it did not appear that depression, by itself, would have a significant impact on the Veteran's industrial functioning.

Analysis

The Veteran contends that his service-connected disabilities have rendered him unemployable and requests a total disability rating due to individual unemployability.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities consist of: depression, evaluated as 30 percent disabling; patellofemoral syndrome of the right knee, evaluated as 10 percent disabling; and hemorrhoids, evaluated as 0 percent disabling.  A combined 40 percent disability rating has been in effect from January 2010.

As the Veteran does not have a single disability rated as 60 percent disabling, nor has a combined disability rating of 70 percent, the service-connected disabilities do not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) (2010).  Consequently, a TDIU rating on a schedular basis, under 38 C.F.R. § 4.16(a), is not warranted, and must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A total disability based upon individual unemployability due to service-connected disabilities (TDIU) on a schedular basis under 38 C.F.R. § 4.16(a) is denied.


REMAND

For the reasons set forth below, the Board finds that further development is necessary to address the issue of entitlement to TDIU, to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).  Additional action is also required in conjunction with a pending increased rating claim for a psychiatric disorder.  

With respect to the TDIU claim, because the Veteran's combined rating in this case fails to meet the schedular percentage standards of section 4.16(a), his claim for a total rating may be considered on an extra-schedular basis under section 4.16(b).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The Veteran has reported consistently that he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities and that he has been unemployed since 2003.  Pertinent evidence addressing the Veteran's employability includes a March 2006 statement from Dr. J.G.L. indicating that upon assessment, the Veteran was found to be totally disabled from a vocational perspective due to service-connected major depressive disorder and limited flexion of the knee as well as non-service-connected hypertension and limitation of motion of the cervical spine.  The doctor noted that he had recommended to a VA counselor that the Veteran was not feasible for employment or education and required independent learning services as well as a referral for assistance in applying for disability benefits from the Social Security Administration.  (SSA records have already been obtained for the file).  

The Veteran's representative maintains that additional pertinent evidence relating to the TDIU claim may be found in the Veteran's VA vocational rehabilitation file, which is not currently of record.  Accordingly, that evidence will be sought on remand.  The Board also observes that the file contains VA examination reports addressing the manifestations and level of impairment associated with the Veteran's service-connected conditions, individually.  Because the Veteran is unemployed and at this point, his service-connected disabilities fail to satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), on remand, the RO will have the discretion to schedule a VA examination or obtain an opinion addressing whether it is at least as likely as not that the Veteran's service-connected disabilities, cumulatively, render him unable to secure or follow a substantially gainful occupation, if deemed necessary for purposes of adjudicating the TDIU claim.  38 U.S.C.A. § 5103A; Colayong v. West, 12 Vet. App. 524 (1999); Friscia v. Brown, 7 Vet. App. 294 (1994).  In addition, the RO will also be requested to address whether the TDIU claim should be referred to the Director of Compensation and Pension Services for extra-schedular consideration under 38 C.F.R. § 4.16(b).

With respect to the pending increased rating claim for a psychiatric disorder, in June 2009, the RO issued a rating decision denying an evaluation in excess of 30 percent for depression.  In July 2009, the Veteran filed a timely notice of disagreement referencing the denial of the claim pursuant to the June 2009 rating decision.

A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2010).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  Here, the written statement provided by the Veteran that was received by VA in July 2009 was timely and clearly expressed dissatisfaction with the denial of an increased rating for depression as determined in the June 2009 rating decision.  Hence, the statement is tantamount to a timely notice of disagreement.  38 C.F.R. § 20.201.

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010).  To date, the RO has not issued a Statement of the Case addressing the claim for a rating in excess of 30 percent for service-connected depression, which was denied in the June 2009 rating decision.  Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. A VCAA letter should be sent to the Veteran notifying him of the information and evidence necessary to substantiate his claim for TDIU under § 4.16(a) and(b).

2. Obtain and associate with the claims folder the Veteran's VA vocational rehabilitation folder and independent living program records.  

3. Provide the Veteran with a Statement of the Case addressing the increased rating claim for depression.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over that issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If, and only if, the Veteran perfects an appeal as to that claim, the case must be returned to the Board for appellate review.

4. After obtaining the Veteran's VA vocational rehabilitation folder and independent living program records, re-adjudicate the increased rating claim for depression in a Statement of the Case, and upon consideration of evidence added to the file since the issuance of the SSOC in May 2008, consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of his service-connected disabilities (to include on a schedular basis, should an increased evaluation be assigned for any of the Veteran's service-connected disorders).  In so doing, further development may be pursued, to include obtaining additional medical evidence or a medical opinion addressing whether it is at least as likely as not that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation, as is deemed necessary.  Specifically consider whether the case warrants referral to the Director, Compensation and Pension Service, for extra-schedular consideration pursuant to the provisions of 38 C.F.R. §4.16(b), and if warranted, undertake such referral.

5. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response and the case should be returned to the Board, as necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


